Citation Nr: 0407220	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-01 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for removal of the left 
testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1945 to October 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for removal of the left testicle and continued a 
noncompensable rating for residuals, left inguinal hernia 
repair.  

As an initial matter, the appellant requested the opportunity 
to present testimony in support of his claim at a personal 
hearing before a Member of the Board.  Such a hearing was 
scheduled for February 2004.  The appellant was notified of 
the scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.  A motion to 
advance on the docket was received and granted in March 2004.  

During the pendency of this appeal, in November 2002, the 
appellant filed a claim of service connection for depression, 
secondary to residuals, left inguinal hernia repair.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

Review of the claims file reveals that the March 2002 
statement of the case (SOC) does not make reference to the 
VCAA, either the statute or the implementing regulations.  
Further review of the SOC does not reveal that the veteran 
was notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim.  

Additionally, there is no VCAA letter in the claims folder 
pertaining to the issue of service connection for removal of 
the left testicle.  Although the appellant has been notified 
of the VA's duty to assist him and of his responsibilities in 
the development of his claim pertaining to depression 
secondary to his service-connected residuals, left inguinal 
hernia repair, which is not before the Board at this time, he 
has not received formal notice in the context of the current 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has held upon many occasions that such 
specific notice is required.  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).   Accordingly, the Board finds that VA 
has not satisfied its duty under the VCAA to notify and 
assist the appellant with regards to his claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Further review of the claims file reflects that the appellant 
submitted additional medical evidence which appears to be 
relevant to the issue on appeal, but has yet to be reviewed 
by the RO.  Specifically, a November 2002 private letter from 
Dunaway, D.O. has been submitted.  A May 2002 VA urology 
consultation report has also been associated with the claims 
file.  The appellant has not waived initial RO review of this 
evidence.  Thus, upon return of the claims file to the RO, 
the RO should perform a comprehensive review of all the 
evidence in the record, including this newly-received 
evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
appellant must furnish.  

2.  The RO should again review the 
record, including the newly submitted May 
2002 VA urology consultation report and 
the November 2002 private medical report 
by Dunaway, D.O.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




